GARDEN, JUDGE:
On December 5,1978, the claimant Virginia Dunn was operating a Ford Granada, which was titled in her name and in the name of her husband, Carl Dunn, the co-claimant in this case. Mrs. Dunn was proceeding on W. Va. Route 3 (commonly referred to as Whitman Road) when the left front wheel of the car struck a pothole which was later measured to be at least three feet, two inches in width, an equivalent distance in length, and about six inches in depth. As a result of striking this hole, the claimant lost control of her car and struck and damaged the fencing of a trailer court located on the right-hand side of the highway.
As a result of striking this pothole, the existence of which claimant quite candidly admitted she was aware, damages in the amount of $1,081.21. were sustained by claimants’ car. While admitting that she was aware of the existence of the hole, the *87claimant opined that she didn’t realize how deep it was. Some evidence was introduced that notice of the existence of this pothole had been transmitted to the respondent prior to claimant’s accident, but, in the Court’s opinion, this evidence fell short of the necessary evidentiary preponderance upon which this Court could predicate liability, particularly, as in this case, where the claimant admitted prior knowledge of the existence of this pothole. For the reasons expressed above, this Court must disallow this claim.
Claim disallowed.